UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2316


In re: PERCY JAMES TUCKER,

                    Petitioner.



           On Petition for Writ of Mandamus. (2:09-cr-00182-AWA-DEM-1)


Submitted: February 4, 2021                                       Decided: April 19, 2021


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Percy James Tucker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Percy James Tucker petitions for a writ of mandamus, asking us to order the district

court to file and consider motions in his closed criminal case. “[M]andamus is a drastic

remedy that must be reserved for extraordinary situations.” In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks and citations omitted). “Courts

provide mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain

the relief [he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the

requested relief; and (3) the court deems the writ ‘appropriate under the circumstances.’”

Id. (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of

mandamus is not a substitute for appeal after final judgment. Will v. United States, 389

U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We have reviewed Tucker’s petition and amended petition, and we conclude that he

fails to show that he is entitled to the requested relief. Accordingly, we deny the petition

and amended petition for a writ of mandamus. We deny the motion for release as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2